Case 5:21-cv-00482-RGK-MAA Document 4 Filed 04/01/21 Page 1 of 6 Page ID #:111



  1
  2
  3
  4
  5
  6
  7
  8                        UNITED STATES DISTRICT COURT
  9                       CENTRAL DISTRICT OF CALIFORNIA
 10
 11    ST. MICHAEL BALZARINI,                   Case No. 5:21-cv-00482-RGK-MAA
 12                        Petitioner,          ORDER SUMMARILY DISMISSING
 13                                             ACTION WITHOUT PREJUDICE
             v.
 14
       R. BROOMFIELD,
 15
 16                        Respondent.

 17
 18         On March 14, 2021, Petitioner St. Michael Balzarini, acting pro se, filed a
 19   petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254 (“Section 2254”)
 20   (“Petition”). (Pet., ECF No. 1.) As discussed below, summary dismissal of the
 21   action is appropriate.
 22
 23   I.    BACKGROUND
 24         Petitioner was convicted and sentenced in 1995 in the San Bernardino
 25   County Superior Court. (See Pet. 2.) This is Petitioner’s fifth federal habeas action
 26   in this District predicated on the 1995 conviction. The Court takes judicial notice of
 27   Petitioner’s prior habeas cases in this District. See Fed. R. Evid. 201(b)(2) (“The
 28   court may judicially notice a fact that is not subject to reasonable dispute because
Case 5:21-cv-00482-RGK-MAA Document 4 Filed 04/01/21 Page 2 of 6 Page ID #:112



  1   it . . . can be accurately and readily determined from sources whose accuracy cannot
  2   reasonably be questioned.”); Harris v. County of Orange, 682 F.3d 1126, 1131–32
  3   (9th Cir. 2012) (court may take judicial notice of “documents on file in federal or
  4   state courts”); United States v. Wilson, 631 F.2d 118, 119 (9th Cir. 1980) (“[A]
  5   court may take judicial notice of its own records in other cases . . . .”).
  6         In Balzarini v. Cambria, No. 2:01-cv-04663-GLT-AN, Petitioner filed a
  7   Section 2254 petition challenging his custody arising from his 1995 conviction.
  8   The Magistrate Judge assigned to the action issued a report and recommendation of
  9   dismissal for failure to comply with a court order, failure to prosecute, and
 10   untimeliness. (See No. 2:01-cv-04663-GLT-AN, ECF No. 15.)1 On December 5,
 11   2001, the District Judge adopted the report and recommendation and entered
 12   judgment dismissing the petition with prejudice. (No. 2:01-cv-04663-GLT-AN,
 13   ECF Nos. 20–21.)
 14         In Balzarini v. Woodford, No. 5:05-cv-00222-FMC-AN, Petitioner filed
 15   another Section 2254 petition challenging his custody arising from his 1995
 16   conviction. On April 20, 2005, the Court entered judgment summarily dismissing
 17   the petition without prejudice as an unauthorized second or successive petition.
 18   (No. 5:05-cv-00222-FMC-AN, ECF Nos. 3–4.)
 19         In Balzarini v. Grounds, No. 5:12-cv-00028-GHK-AN, Petitioner filed
 20   another Section 2254 petition challenging his custody arising from his 1995
 21   conviction. On January 23, 2012, the Court entered judgment summarily
 22   dismissing the petition without prejudice as an unauthorized second or successive
 23   petition. (No. 5:12-cv-00028-GHK-AN, ECF Nos. 5–6.)
 24         In Balzarini v. Borders, No. 5:19-cv-01191-RGK-MAA, Petitioner filed
 25   another petition challenging his custody arising from his 1995 conviction. On
 26
      1
 27     This report and recommendation is not presently available in the Court’s
      electronic filing system. Consequently, the Clerk is directed to attach the report and
 28   recommendation to this Order.
                                                  2
Case 5:21-cv-00482-RGK-MAA Document 4 Filed 04/01/21 Page 3 of 6 Page ID #:113



  1   August 16, 2019, the Court entered judgment summarily dismissing the petition
  2   without prejudice as an unauthorized second or successive petition. (No. 5:12-cv-
  3   00028-GHK-AN, ECF Nos. 4–5.)
  4         The pending Petition asserts claims challenging Petitioner’s custody arising
  5   from his 1995 conviction and sentence. (See Petition 2, 5–6, 9–60.) Nowhere in
  6   the Petition does Petitioner allege that he has sought leave from a United States
  7   Court of Appeals to file a second or successive petition. (See generally Pet.)
  8
  9   II.   THE PETITION IS SUBJECT TO SUMMARY DISMISSAL
 10         Rule 4 of the Rules Governing Section 2254 Cases in the United States
 11   District Courts requires summary dismissal of federal habeas petitions “[i]f it
 12   plainly appears from the petition and any attached exhibits that the petitioner is not
 13   entitled to relief in the district court.” See also C.D. Cal. L.R. 72-3.2 (authorizing a
 14   magistrate judge to prepare a proposed order for summary dismissal and proposed
 15   judgment for a district judge).
 16         28 U.S.C. § 2244(b) limits habeas petitioners from asserting certain claims in
 17   a second or successive petition without leave from a United States Court of
 18   Appeals. As articulated by the United States Supreme Court:
 19         The Antiterrorism and Effective Death Penalty Act of 1996 (AEDPA)
 20         established a stringent set of procedures that a prisoner “in custody
 21         pursuant to the judgment of a State court,” 28 U.S.C. § 2254(a), must
 22         follow if he wishes to file a “second or successive” habeas corpus
 23         application challenging that custody, § 2244(b)(1). In pertinent part,
 24         before filing the application in the district court, a prisoner “shall move
 25         in the appropriate court of appeals for an order authorizing the district
 26         court to consider the application.” § 2244(b)(3)(A). A three-judge
 27         panel of the court of appeals may authorize the filing of the second or
 28         successive application only if it presents a claim not previously raised
                                                 3
Case 5:21-cv-00482-RGK-MAA Document 4 Filed 04/01/21 Page 4 of 6 Page ID #:114



  1         that satisfies one of the two grounds articulated in § 2244(b)(2).
  2         § 2244(b)(3)(C); Gonzalez v. Crosby, 545 U.S. 524, 529-530, 125 S.
  3         Ct. 2641, 162 L. Ed. 2d 480 (2005); see also Felker v. Turpin, 518
  4         U.S. 651, 656-657, 664, 116 S. Ct. 2333, 135 L. Ed. 2d 827 (1996).
  5   Burton v. Stewart, 549 U.S. 147, 152-53 (2007). District courts lack jurisdiction to
  6   consider unauthorized successive petitions and must dismiss such petitions. Id. at
  7   153; see also 28 U.S.C. § 2244(b)(2); Rishor v. Ferguson, 822 F.3d 482, 490 (9th
  8   Cir. 2016).
  9         The Petition is an unauthorized second or successive petition. Petitioner’s
 10   2001 petition for writ of habeas corpus, which was predicated on his 1995
 11   conviction and sentence, was dismissed as untimely. See Balzarini v. Cambria, No.
 12   2:01-cv-04663-GLT-AN, ECF No. 15, adopted, ECF No. 20. A dismissal for
 13   untimeliness operates as a disposition on the merits. McNabb v. Yates, 576 F.3d
 14   1028, 1029 (9th Cir. 2009). Accordingly, a subsequent petition challenging the
 15   same conviction constitutes a “second or successive” habeas petition relative to the
 16   2001 petition. See id. The instant Petition is predicated on the same 1995
 17   conviction and sentence challenged in Balzarini v. Cambria, No. 2:01-cv-04663-
 18   GLT-AN, which the Court dismissed on the merits—not to mention the same
 19   conviction and sentence challenged in three subsequent petitions—Balzarini v.
 20   Woodford, No. 5:05-cv-00222-FMC-AN, Balzarini v. Grounds, No. 5:12-cv-
 21   00028-GHK-AN, and Balzarini v. Borders, No. 5:19-cv-01191-RGK-MAA—all of
 22   which the Court dismissed as second or successive.
 23         Even if Petitioner could demonstrate that he qualifies for an exception to the
 24   bar on successive petitions, he must have obtained permission from the Ninth
 25   Circuit before bringing the claims in the instant Petition. Woods v. Carey, 525 F.3d
 26   886, 888 (9th Cir. 2008). Petitioner has not shown that he sought or obtained
 27   authorization to file the instant Petition with any United States Court of Appeals.
 28   (See generally Petition.) The Court’s independent search of the Ninth Circuit Court
                                                4
Case 5:21-cv-00482-RGK-MAA Document 4 Filed 04/01/21 Page 5 of 6 Page ID #:115



  1   of Appeal’s dockets using the electronic PACER case locator function indicates
  2   Petitioner neither sought nor obtained such authorization.
  3          Accordingly, this district court lacks jurisdiction to entertain the Petition, and
  4   summary dismissal is appropriate.
  5
  6   III.   THE COURT DENIES A CERTIFICATE OF APPEALABILITY
  7          Pursuant to Rule 11 of the Rules Governing Section 2254 cases, the Court
  8   “must issue or deny a certificate of appealability when it enters a final order adverse
  9   to the applicant.” The Court has found that the Petition should be dismissed
 10   without prejudice. For the reasons stated above, the Court concludes that Petitioner
 11   has not made a substantial showing of the denial of a constitutional right, as is
 12   required to support the issuance of a certificate of appealability. See 28 U.S.C.
 13   § 2253(c)(2).
 14
 15   IV.    CONCLUSION
 16          IT IS THEREFORE ORDERED that the Petition be DISMISSED
 17   WITHOUT PREJUDICE. A certificate of appealability is DENIED.
 18
 19   DATED: April 1, 2021
 20
 21                                            R. GARY KLAUSNER
                                               UNITED STATES DISTRICT JUDGE
 22
 23
      Presented by:
 24
 25
 26   MARIA A. AUDERO
 27   UNITED STATES MAGISTRATE JUDGE

 28
                                                  5
Case 5:21-cv-00482-RGK-MAA Document 4 Filed 04/01/21 Page 6 of 6 Page ID #:116



  1   ATTACHMENT
  2   No. 2:01-cv-04663-GLT-AN, ECF No. 15

  3
  4
  5
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                           6
